                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA,                         )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )   No. 3:15-CR-00051
                                                  )   Judge Reeves
RAY M. MUBARAK,                                   )
                                                  )
              Defendant.                          )


                           MEMORANDUM AND ORDER


        This matter is before the court on the defendant’s pro se motion for a

recommendation that 12 months of his sentence be served at a community corrections

center (halfway house) [R. 97]. Defendant states that the court may grant his request

pursuant to the Second Chance Act, 18 U.S.C. § 3621(b)(4)(B).

        Defendant was sentenced to 57 months imprisonment, followed by three years of

supervised release, for bank fraud. Defendant’s projected release date is December 23,

2019.

        The Second Chance Act of 2007 increases the possible duration of pre-release

placement in a community corrections center from six months to twelve months and

requires the Bureau of Prisons to make an individual determination that ensures any

placement is of sufficient duration to provide the inmate with the greatest likelihood of

successful reintegration into the community. See 18 U.S.C. § 3624.
      The court finds defendant’s motion well taken. Accordingly, for the good cause

stated, the motion is GRANTED, and the court RECOMMENDS that defendant be

allowed to spend twelve months of his sentence at a community corrections center. This

is a recommendation only, as the Bureau of Prisons retains discretion under the Second

Chance Act to decide whether and when the defendant should be placed in community

confinement. See Lovett v. Hogsten, 2009 WL 5851205 (6th Cir. Dec. 29, 2009).

      IT IS SO ORDERED.


                                       ______________________________________
                                       _____
                                           ______
                                                __________
                                                         ________
                                                                __________
                                       UNITED STATES
                                       UNITED  STAATESS DISTRICT
                                                        DIS
                                                          STRIC
                                                              CT JUDGE




                                          2
